

 
SETTLEMENT AGREEMENT
 
This agreement ("Agreement') dated as of April 28, 2011 is made by and among
Sorin Group USA, Inc., a Delaware corporation ("Sorin") and Cytomedix Inc., a
Delaware corporation and Cytomedix Acquisition Company, LLC, a Delaware limited
liability company (collectively, "Cytomedix"). Cytomedix and Sorin are referred
to herein as a "Party" or collectively as the "Parties".
 
Recitals
 
A.           The Parties entered into an Asset Purchase Agreement, dated April
9, 2010, pursuant to which Cytomedix acquired certain assets from Sorin, include
those relating to the Angel product line (the "APA").
 
B.           A substantial portion of the purchase price under the APA was paid
by delivery of a $5,000,000 Secured Promissory Note, dated April 9, 2010 from
Cytomedix to Sorin (the "Note").
 
C.           In connection with entering into the APA, the Parties and certain
Affiliates of Sorin entered into several ancillary agreements, including a
Transition Services Agreement (the "TSA") and distribution agreements pursuant
to which affiliates of Sorin were appointed as distributors of certain products
of Cytomedix (collectively the Distribution Agreements").
 
D.           Certain disputes have arisen among the Parties and their
Affiliates, and the Parties desire to resolve all such disputes on the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the above premises and the other covenants
and agreements herein contained, and for other good and value consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
 
1.           Modification of Note. The current outstanding principal balance
under the Note is U.S.$3,400,000. In consideration of Cytomedix accelerating
payment of the Note, Sorin shall compromise and waive a portion of the unpaid
the principal balance in exchange for the acceleration of payment. Therefore,
subject to the condition precedent of Cytomedix paying Sorin an amount equal to
U.S.$2,100,000 Two Million One Hundred Thousand Dollars (the "Compromise
Prepayment") by not later than May 3, 2011, Sorin hereby waives its right to and
releases Cytomedix from its obligation to pay the remaining U.S.$1,300,000 (One
Million Three Hundred Thousand Dollars) of the principal amount under the Note
and any accrued but unpaid interest. Upon receipt of the Compromise Prepayment,
Sorin shall (i) release its security interest in the Collateral, and will
authorize the filing of a termination statement in the applicable public
records, and (ii) release and waive its rights under that certain Subordination
Agreement, dated April 9, 2010, issued in favor of Sorin. Except as expressly
modified hereby, the provisions of the Note shall remain in full force and
effect.
 
2.           Outstanding Receivables. The Parties agree that (i) Sorin and its
Affiliates owe Cytomedix in the aggregate an amount equal to U.S.$613,490.30
(the "Sorin Receivable") under the Distribution Agreements, and (ii) Cytomedix
owes Sorin an amount equal to U.S.$1,796,894.41 (the "Cytomedix Receivable")
pursuant to the TSA. The Parties hereby agree that the Sorin Receivable shall be
deemed set-off against the Cytomedix Receivable, reducing the total amount owed
by Cytomedix to U.S.$ 1,183,404.11 (the "Net Cytomedix Receivable") and the
Sorin Receivable is as a result deemed paid in full. The Net Cytomedix
Receivable shall be payable by Cytomedix to Sorin in eight equal monthly
installments of U.S.$147,925.51 paid on the 15th day of each successive month
with the first payment due on June 15, 2011.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Sale of Products by Sorin. Sorin hereby agrees to sell to Cytomedix
4,000 units each of part number 966100021 and 966100038 (the "Goods") set forth
in the Purchase Order attached as Exhibit A hereto. The purchase price for the
Goods shall be U.S.$.75 per unit and shall be payable in cash prior to
commencement of production of the Goods. The approximate delivery date of the
Goods shall be 30 days after receipt by Sorin of the full purchase price
therefor. In addition, Sorin will deliver to Cytomedix the molds (the "Molds")
with which the Goods are produced that were previously purchased under the APA.
Delivery of the Goods and the Molds shall be ex works the applicable Sorin
facility. In the event that Cytomedix asks Sorin to arrange freight and/or
insurance, Cytomedix must pay the estimated cost thereof in advance. THE GOODS
AND THE MOLDS ARE PROVIDED AS IS WHERE IS WITH ALL FAULTS AND WITHOUT WARRANTY
OF ANY KIND. ANY IMPLIED WARRANTIES, INCLUDING A WARRANTY OF MERCHANTABILITY OR
FITNESS FOR PURPOSE, ARE HEREBY DISCLAIMED
 
4.           Other Items. Sorin and Cytomedix have discussed the transfer of
certain additional items that Cytomedix believes were part of the Purchased
Assets under the APA. A preliminary list of such items is attached as Exhibit B
hereto. The parties shall in good faith mutually agree to finalize such a list
of items and promptly thereafter Sorin shall make such items available for
shipment by Cytomedix.
 
5.           Lab Services. Sorin has provided certain lab services to Cytomedix
pursuant to the TSA as such services are described on Exhibit C hereto (the "Lab
Services"). Sorin agrees to continue to provide the Lab Services under the TSA
for six months from the date hereof; provided, however, the fee for such Lab
Services shall be Sorin's cost therefor (as determined by Sorin in good faith)
plus 20% and such fee shall be paid prior to commencement of the Lab Services.
 
6.           Release. Cytomedix for itself and its affiliated companies and its
and their respective directors, officers, shareholders, parent companies,
successors, assigns, and representatives, hereby releases and discharges Sorin,
its Affiliates, and its and their respective directors, officers, shareholders,
successors, assigns, and representatives from any and all claims, demands,
actions, remedies, causes of action, debts, liabilities, damages, costs,
expenses and losses of every kind or nature whatsoever, whether known or
unknown, fixed or contingent, existing on or prior to the date hereof,
including, without limitation, any claims in respect of the nature of quality of
performance by Sorin under the TSA.
 
7.           Miscellaneous.
 
(a)         Effectiveness. The obligations of each Party hereunder shall be
subject to the condition precedent that Cytomedix pays to Sorin the Compromise
Prepayment by not later than May 3, 2011 and if the Compromise Payment is not
received by such time, this Agreement shall be deemed rescinded and of no force
and effect.
 
(b)         Modifications and Amendments. This Agreement may not be amended or
modified except by an instrument in writing signed by Sorin and Cytomedix.
 
(c)         Assignment. This Agreement may not be assigned by a Party without
the express written consent of the other Party and any such attempted assignment
without consent shall be null and void.
 
(d)         Counterparts. This Agreement may be executed in two or more
counterparts being original or facsimile copies, each of which shall be deemed
to be an original and all of which, taken together, shall be deemed to
constitute one and the same Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)         Entire Agreement. This Agreement constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof and thereof and
supersedes all prior agreements and undertakings, both written and oral, between
Sorin and Cytomedix with respect to the subject matter hereof and thereof.
 
(f)          Dispute Resolution. Any dispute, claim or controversy arising from
or related in any way to this Agreement or the interpretation, application,
breach, termination or validity thereof, including any claim of inducement of
this Agreement by fraud or otherwise, shall he resolved in the manner set forth
in Sections 11.6 through 11.9 of the APA.
 
(g)         Waiver. Either party to this Agreement may (a) extend the time for
the performance of any of the obligations or other acts of the other party, (b)
waive any inaccuracies in the representations and warranties of the other party
contained herein or in any document delivered by the other party pursuant hereto
or (c) to the extent permitted by applicable Law, waive compliance with any of
the agreements of the other party or conditions to such party's obligations
contained herein. Any such extension or waiver shall be valid only if set forth
in an instrument in writing signed by the Party to be bound thereby. Any waiver
of any term or condition shall not be construed as a waiver of any subsequent
breach or a subsequent waiver of the same term or condition, or a waiver of any
other term or condition of this Agreement. The failure of either party hereto to
assert any of its rights hereunder shall not constitute a waiver of any of such
rights.
 
(h)         Governing Law. This Agreement shall be governed by Delaware law.
 
(i)          Time is of the Essence. Time is of the essence to each Party's
obligations hereunder.
 
[Following page is the signature page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.



 
SORIN GROUP USA INC.
       
By:
/s/Dwayne Kowaliuk
 
Name:
Dwayne Kowaliuk
 
Title:
USA Country Leader/VP Finance
       
CYTOMEDIX ACQUISITION COMPANY LLC
       
By:
/s/ Martin P. Rosendale
 
Name:
Martin P. Rosendale
 
Title:
President
       
CYTOMEDIX INC.
       
By:
/s/Martin P. Rosendale
 
Name:
Martin P. Rosendale
 
Title:
CEO

 
 
 

--------------------------------------------------------------------------------

 